Case 1:20-cv-10333-RA Document 1-1 Filed 12/08/20 Page 1 of 6




               Exhibit A
     ac{# se s}lrn}i~ sa'~ay!ouB:aua~ ntnus~ a! #a~ o} a~u~t{o ~<p~i{ ~a~t ~qu an~y ann s!~o6 pu~ sarc~{ ani}aadsa~;
        ano pui?;uen2 sit{I ol an~,se aw-o~ lu~~odu.0 ~LioK pua iu~ ! u~y} aafiuno~( s~aa~i Z si,oyrrt tay;aaq ~i~
  ynbq~: ~~~y aoipue a~e~u a# ejqe.8u~eq:uan~`~iiu ao! ~[Qisiiod$a~pi~s-aaahit.Sei;xed
          sii{j ua,M1a pua~g ~p~ }o }sn$ny. u! pu~ `}uead s!i{j }~ saear~i[ueut ~o~°Uc~cssaldtlo pue asnqq;~o swi;ain
     uaaq:anBi.{,sn jor 8 ay# asnaaaq lue.poduai',si sti{l •anai{;au pjnoqs puo'f►,ta}}eq          L-W,      ii uaym j!o
;uarat auoyd ay; sanss►•~(!au~~{ ad,as {noqa'JCa~.E rnay ~ienjasal ! q!it{r~a'~a}}a+q'aat{joi~~ auO r~aui! Oz;; pinoa
 an~ jt₹y; .as `aW yl!nn aapun~jaA& pal!iao ufaos}ojd a a!n !sa,wi o} -a~!I'ptnor%l A!swPj' s!y pus. ay #i.aes o} aupyS
  Gui;Xa} sa~n-~-uiauN~ 6tOZ io ~+~~ ao:!F~~y:u! ~tyM`rtou~l o} atI!I`~Ino~n ~ os='ua~p~iya~£ sapn!aui;i{p!ynn.`~(1!ure~
   s,~ayien~ /!iui~ 'a}~ivt;sju pue 'aa~enp au~i{S 'aay}oaq I(w.'pus s}uaa~q.r(tzr y}oq :pauareq sqt{,!uana slq}~
                                                                            `o! ~aatisa.t ~{~~~in s!~a8~piaa sassauisrig
      hw se jjant, sa ~usieon~ oj"~aenuo~:o1 ~1!I~ql? Aw pua rfleiaqQ:                                                  .
                                                                            u 'u}4q I►!0aaP Aua 'yliriM1 ~Jdm puV `aAo~
   .AtauN:°Mduj:! a!doad ~a~#o p~s llasl~ua'f(iN ao~pii~ uiaa~;aj ;~a~      ,ua~ ~.sapn!psir!~~>~t~ena.6ujya~a~
            ue ol       a w. u.uay:o; uaay; W}iat-auoqd ay} uo°sam {>a      v pasn;sena jVqj aauaaa}eJ E si h!!un#ae
                                                     pa;3aiiuoa'sem I<      uaej:ac!} put, !unpi~!pu! alupdaxdde ay}
      aui ~:aat~utla p!n4nt pup an9;e}uasaadaa ,~uo~iian;,::a aaanri fal    ~y} ao/pu-R uozivaA ylitr► sux 6uij'aauL1oa
                       {Sel~js^pua ew paln!uoa 1t!asocbni~ o,ynri }uaE
~~aaxiadwt iS~a~ s! ya~ynn ~poOt~aaqy~iatt sluoioH:ap,sGuivaoVI s,ue        luEj~.:u~ da~sciq s}~ {sa! senn auo~{tl'ayl
   uaytn.;sri6liy,tjaaa 'q6noay~ aun~ a;ej. ~uotg ai!qa~j-~ ~q'aw ol        ib.!ssE aoqurnu pu>; auoyd e jo} Aiolslu
  put: aequmu auoyd a:ssaao2 aj a!qa ~.ou.sBM,1 ;`gEWul pua sje             ~v jsed ayl-.saaojs.anoA jaAuYw uj;a:w
  isuia5~:apaw-s~uauau~oalVo~~uivaiaas!p aa,~pua sa~u!as e;~.pu             ~iood pv}~ea}uaeq snay i'~Stl!~!f!~
          'A1fo~<?ia0A meN tiE aa               Ap(inaI(uo'0 tiN         ,td,~~t!.~yl ~{}irsa.pa}aauuod bu!aq !!aWeq!oA
      . nuj )o poalsu! pu73.ou0yd;;Stu uo `~ `aeqwnu ayl 6uissald rCq;iiewaaran.Rw ssaaa~ a~ 6ui~t~~fw 6u!aq
a~y~ a; ~jduaaica.u>'.ylrn~ `j~~uiaa!oi~ ur~ia ~w !au ~saui!.airayd:aaylv'y#rnn pa~a~uuoa ua}}o ser.t l!iewaojon Rua
  6u!~oaya.uay,~ r(yr►t pu~:aapiq' ~~oi6o!ouo{~s-uau ui pa~alaP'~a papp~ sa~assaw pue p                       uaotl uaaq
     ans~ s!!ewad~©rs~,tua ~ty~~;pu~ i~noy',xcau4 oa p"a~iii !;;jnq'uv7~euaao}u~ t~a~is`{o a~nsojo$!p,ao sudi~es~anuao.
        aua!} a~p la luasaad aw yl!M eua ~ui;i~asa~ds~.,~euaq};s ue.pu~ {}as4ua a{ pasa;osip aq o} paau anoqt
       ~eq!.iasep'! }eynn sao~ ~!uo }ota s~ ~sBo s!U1=~uipa~Bv{ lu4u~a{3~gs ~ a~ pe}~6aa.9 ~~ ~~; 4ua~{ss aq i!!~ i
                                                                                                            a'ua o~`soop
  sRm eiy1 a}Pp ao,aea~ a~{# nu!~ncitlo) ~dfpug L10Z ~q ~i~m~ opaut Ueaq 8n~y haut ~i~ Maui{ l~ayl :slanp!nipuj
              ivaijl°~(qa~ei~~:}iiapn;s                  pesilqs ujpq Au.i'~o aaen~le uaag onley iS~u~ oy~~E `sa!i?nY~
     j~aaua~ }a !qoudg."s,~C{rsaaiti~ti~ e!quanpo~ '~a;aw ~wja`,~+~ r}a {uu~n!~ ~af~ ai!rut s~~npinipur qj!n~~op'o} siey
 aauuau► s!q; u~ pas+uiolc~uioa 6~i!a~ s,~! ~~i}l pue ~R02'aoui~ ;,pacfdt;;,~uaq                   ui,lL>q# isna} zou ap
  ! w41 4ljpd       ,Aq-pswao{Ul ttaaq.aAey !"'.Itat.tlaj/ti(.10  p~t~y F8~}fMj ~UI Ua p~iV1@1A ®C~.~iL''J 5B ~i~;UO~ l
auoyd oi~qoW,l A4o~Pu~d J~!~~~tlf~t ua~{a} s~i~ }~yl a~n}oid B!o ab~vai u~ buipn!oui ua~ E 3~y1'nn~~a~ esaaJd
                                                                                          :uuqvo0-A0Vfl:l! wo       t41
                                                                                               ~w            `ar8
                                                                                                  6ZOZ '6;iaq waitioN
                                                                                                    .00l. AN'-"*QA MO111
                                                                                               8,....;:.
                                                                                                        aa~{qrip,u~~
            Case 1:20-cv-10333-RA Document 1-1 Filed 12/08/20 Page 2 of 6
                                                                             `a`   .,
                                                                                   o .                                       ~•
                                                                           ~.::0 -0c~                                        ~
                                                                           ~... 0 U                                                                                                        v
                                                                           _ .'„~"„         C : •-- .                        _ ;
Case 1:20-cv-10333-RA Document 1-1 Filed 12/08/20 Page 3 of 6




                                                                           M ~'p
                                                                                                                                                                                                                                        8
                                                                           N C U ~p
                                                                                                 ~                                                                                                                                      v
                                                                     ,-. ;`O ~        ~^.~                                    ~r:•
                                                                                                                            ~'+                                            $~ .            q:..
                                                                      ~ O~ Cn  c6 z7                                          q', ;_ r:                                                    b•
                                                                           . . Q~ a_ •r~~.>                                 :`1,.,•';                                         ~           '6,~
                                                                     '. G, ~          ' -C C(S
                                                                                                 cz
                                                                                                                                   ~!µ
                                                                                                                                                                                           C
                                                                     _o ~:c •i             ~ c~n                                                                                    ~~~a.~
                                                                           L2 (~ tu (~
                                                                     :.~ C_~~' .,U          ~ ~             .               ,~'•~~                  f ~              ,'~ `          ~      4~.,~
                                                                           O
                                                                             ;.0 }' ,p tN U .                                ~j .`~,~.               •~               R ,~y           w
                                                                     :.E   ~ ~.~
                                                                             •~ N                ~      4 '                  2~ 'a                  ; ::              µ                    ~ r                    ~
                                                                     i           ~               ~      ~       ~           ~~•+ •~                  ~4 ~             ~               O        ~                       r•~
                                                                     .~ C,4•~U: ~~                                                                                    ~ -m:          .»        b    c,
                                                                                                                                                                      tf. ,~
                                                                                                                                                                           i~
                                                                                                                                          -~:;~, :~:                         ?~;~ -•                Q-            .,.s                 -.
                                                                                'N•
                                                                                                                                          ~:.y ~,:                  , ~ ~••. .~ ~ ~                 $ ~           ~,? a                v. .:
                                                                               •:~ ~       ~~~ ~      ~~..~ .
                                                                                                                                                   ~.'C       `li     C y            ~~        ~    };• C
                                                                                                                                                                                                        ~T        ~`:. ~ p             ~~',
                                                                                                                                               '
                                                                                                                                          V
                                                                                           (D U
                                                                                                                                                                                       ' _~ :'
                                                                                                                                                                                     '4~
                                                                                                                                          G.,;~,~
                                                                                                                                                u,           t+:_".,~__i _~,               :rz.     ~•;~          ~. ~4!. . ~.'_'
                                                                                                                                          ~ V:'~'s            ~:~., ~ ,~,           .~ O. ~                              ~J,. ~;..
                                                                                                                                                                           ~f                       ~:~           •~'.    ~^
                                                                                                                                                                                                                   •.~'. .4'
                                                                                                                                                                                                                  #"
                                                                                                                                                                                                                  ,                    >~'U''::
                                                                                                                                           w       G: ~`•   ~ ~~~ ti'.-~"'          `q~`       O.   5..~.
                                                                                           >                                              ~'~_•`                                '                                                       o, .:
                                                                                                                                                                   .~ ~              ~ '{~i;; ~•         ~                   ;~
                                                                                                                                                              C `c
                                                                                                                                                                                                                   ]
                                                                                                                                                                                                                                            ..i
                                                                               u~ Z                                 ic Q<                 ~~5:.#      ~4    ' I,L     .1   ~        . ~L . A   ]?   ~    •~Ie.'   !4 ~.      ' ~l. .   ~
                                                                i'
                                                                ..
                                                                                                 Case 1:20-cv-10333-RA Document 1-1 Filed 12/08/20 Page 4 of 6
          f                   ' 1 . •~a                         .. .                                                              .                         .                 ,                         . ..             •                                                                       '                                                                            .                                                                                                                                                                        ~~~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .~                                         ..
                               .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                      tptlro in, bluft pnk all ~~ In ~ot~ ~t~a `,~''~~ aevl~~t~,    ~t~utt
                                                                                                              .... . .  .                                                                                                                                                                                                                                                                                                                . . ,                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                              '•                             r
                                                  ~~'~~9~~ ~~d,Jl~f' ~F 'T~~ ~~'~1T~ ~~ •~t~ Y~~f~'
                                                                                                 {
                                                  c+~t1~l. Oi~'' MW ~'ORK                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ~

              ~ ~-..~.                                                             •                                                                                                                                                                                                                                         X~                                                     _                         ,':.~^                                                  =:~: ~                        .~.                                                                 :~,~
                Y                                                                                                                                                                                                                                                   ,
                    ~                                                                                                                                                                                                                                  .                          ,
      ~'~ •'•~                                                                                                                                                                                                                                                                                                                                                      ,~~~~~~                                                              "                   ei                                                   ~,;;                                 ~~ ~                      ~
       ...•k3:                                                                                                                                                                                                       .                                                                                                                                                                                                             _                                                                                                                               .
      •.:
      -.q •           ~                                                                                                                                                                    .                                                                                                                                                   :..                                                           ~~                                                                                    .                                   ~~                                    ; s
                                                                                                                                                                                                                                                                                                                                                                            .~ q                                                                                            ~•                                                                                     z.
                       '•'~;.'.                            .,. .                        ..                                   .                                „                             .                                  ...                                                                                  .        ..                  ~                      `                                         ... .
                                                                                                              p                                                                                                                                                                                                                                                                             ~
                                                                                                              ~{                                                y•:
                                                                                                                                                            )w c:.f                                                           '                                                                  l ~                                                                                                                                                                                                         ~,~
                       "••
                       _•                       .:.
                                             •~~i/                                           ...                             '~                                                                                                            7'                           ..~                                                                                                                                  _                                                                                                         /y~
                                                                                                               e                                                                                                                                                                                                                                                                                                                                                            D2,,,
                                              .•_                           . :r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ~
     •
                                                                                                                                                                                                                                                           ;.                                    .~                            ~ •~j.:                         .                                        ..                           .                                          .            .                                                                           e                   b,
•                                    :•j:                                              s'                                                                                                                                      ei                          i.~,                                                      ..                                                                                                -                                                                                          .                    ~               .!f •Y:                        ~.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •.ti+'.
    : .:•                                                                                                       .
                                                                                                                :      ;.                                                                                                       y~                                                          .                     .• i'•'                                                                                          .                                                                                                        ••m•
                                                                                                                                                                                                                     ~~; x   :.` i                                               ..          .             _                                                                                                                                                                                                    ~
                                                                                                    ::3: ,•'~i~i'~~                                                                                                                                                                                                                                       •.•~                                                                                                             p~
                                                                •y
                                                                                                                                                                                                                                                                         r`.•                                                                                                                                                                                           "R''E '                                       fIN
          .;. ..,                             .                  '`~            :,-'., .•.. :~         r>I     :.
                                                                                                                  .,
                                                                                                                     .                                                                                               ..:,                                                _-.:Frcii                           •,                                ..     ~               .   ..                                      ~..               .,.                      .~.             ~                                                   $~%
      .,      ..                            ~•'                                 ^,                                                                                                                                                                                                                                                             ~! '+:                                                                                                                  y+                '                  ri•
      ~                                                                            '!o••r...r~~r.~~y i.J    ..                                                                                                       ..; ;:i       .                       ~                                               ylf y~                                                    ~ .'~ ~                                                                      ^••:~'
                                                                                                                                                                                                                                                                                                                        .~                                          k                                                                             . .                                                                                                                                '~a•y
                              ...           ~ '                      .,                                 ~.                                 •                ~                     `                                      .                                 ~' ti                                                                                            ~...                                        .        ~ '                              .                                                                                                                            aRr4
                                                                                                                                                    •                                               ~                                                                                 :                    . ~4
                                                                                                                                                                                                                                                                                                              '                             •
                                                                                                                                                                                                                                                                                                                                          • ...                                                                                                                        .. ...                          ... .• J•:                                              r
                                                          , _               . .. •'. ,                                                                                                                                                                         ..                                                                                                                                                                                   .
                                                                                                                '- ~                                                      V           ~ ..                                   ..           ~:...:                                      ..:::. .-.                                                                                   ,
                                                                            ~l+~.orY Ye.wwu•~ YI YIY IY                                                         rrri.iYe..~~ea®wr~.                                                                                                                                        : t ... _ :                                                    a~~~+,                                                  ~'                                                              •~`,~                                                 ~ ~`'~?`+.
                       ....                                                                       y                                                                                                                          '.l+        ■■    '                                                                          . ,....                                                    _                                                                                                                                                                     •~            . +.. r4.•'
                                            ~~~                                        ~~IF~~~~                                                             .                          .            . ..                                 *~„~~'~,                                         ~~~                                    y-
                                                                                                                                                                                                                                                                                                                         " ~~R.:..~••;.:                      :;:                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                                                  ~                                            ~                   :~:i✓!r:
                                                                                                                                                                                                                                                                                                                                                                                      .. . .                                                           :8t
                                                                                                                                                                                                                                                                                                                                                                                                                                                       k•>                                   ~~+.~                          tJr~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                        '~ ~,                                                                                                                                                                                                                                                                                                    K•                                                                           ='tt
                                                          `~ww ,~3n~a~p, t~nt ~ +a~ ~fiattd~rQ(~~ q~p~!,:               `       ~ ~ ~:                                                                                                                                                                                                                                                                                                                                                                                                                 ~',                            ..
                                                               PWASE,TAKE NC3TtCETFfAF YQ$-a~ ~~~`~MMOWffd
                                                                                                        < ~ ta mn~Aer MA &AMItN Otha                                                                                                                                                                                                                                                                                                                                                                                                                                                        "
                                                                                                                                                                                                    ~y                                      loUr OWn~r

                                     botDv vftin 20.fts aftr ter~. ~f ~lia ~t~t~r~ ~ ~tc!~f~g f~      , ~ty ~'i~~ir+ ~~ v
                                                                                                                  p"
                                     wftfn 30 dap ~er s61VICs Is a~,~kr~
                                                                 :   .:.:
                                                                          ~' ~a~
                                                                               ..
                                                                                  Urru~ts.: ~ t~t ~liv~r~d  ~~O . to yau ~ In
                                                                                                       . . ...                                                                                                                                                                                                                                                                                                                                                                                         ..,
                                                                                               . ..
                                                                                                      +,~                                                       k~ ~                                         ~                              ~~                                        S~! wY.'• l
                                                                                                                                                                                                                                                                                                                                      .                                                                                                           ' ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                     L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '. .
                                                                                                                                                                                                                                                                                                                             9YC'                                                                                                            ~r                                                                                        . ^C~i
                                 :~                       ~                      ~            N Y-.t
                                                                                                ~ { ~'~.fK
                                                                                                      (~.                                                                                   ~
                                                                                                                                                                                                                  t ,~' .
                                                                                                                                                                                                                       :                           .                .             .                                               .        .                                        ..          ..                                                                y                                                                    ~                       }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '.i••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ~ •h!,
                                                                          ~'~~1~~~ ~'~R~~'~ ~'~t~,~.                                                                                                                                                       ~ ~~~~ ~~e ~~ t~ ~ne~trr r~ ~~~~# '~~1~
         .,.~i
                                 ~~e                                        ~~tr,tg~ ~                                             ~jr ~Ia~t #~'~ ~ik~~'~~~uts~ ie~ 3~ ~s~aQ~at. •                                                                                                                                                                                                                                                               ~;;'                                                       ~                                                                               ..
                                                                     ' •.                                             .~,, :                                -:                                                                                                                             _                                                                                                                                                                                                                          :~
                                                              s,. r ~;                                                                                                      ~                                                                                                             ;s                             ~-
                                                                                                                                                                                                                                                                                                                        ~:..•::.~                                                                   .. ~~                                                                                                                                      ~~'~•
                                                          ~ ~     ~'                                                      -                                                                               ,,                                                                                                                                           '•                                       ~': - ~~_                                                                                                                                      ~•
                                                                                                                                                                                                             ........

                                                  ;                                              _                           ___.•--~                                                                                                       ~ ..                                  ~                  •
                                                                                                                                      ;                                                                                                    .                                                          ~
                                                                                                                                                                                                                                                                                                     <~GS:~ +!1 ' `                                                                                                                              .. ~'-                                                ~ •                             '~``                               ~
                                                                                                                                                                                  - ~*                                                                                                                                                                                  ......                   .....

                              ~Oa~e ,~rou~' ralr~l :                                                                              :z                                                                                                                                                         ~~~' yoa~,r                                                                                r


              NF                                                                                                                           .• ~.,. ~~ :+y                                                                                                                                                                                            78,
                                                                                a,                                  . :,                                                                                                                                                                                                                                                                                                                                          .
              hr1 •~M1 +                          ~ ..~•~ *                                                                  P
                                                                                                                                      ~!                    •             'f~lY'i1                                           ~7'i               ' ,::~                       .             . F!
                                                                                                                                                                                                                                                                                             Y.Y~4~N `~45'icil~W ~YiYY ~~l                                                                              ~~i~r~~~
                             ~~'                                                                                                       ,,.                          ,.;
                                                                                                                                                                                                                                        • e•                                                                                                                                                                                                                                                             ~
                   St                                                                                                                  ,k                                                                                                                                                     {~    t
                 •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ~
                  ,                                   .                                 ~i                          .~~                                                                                 :~               •                      ~ ~i                    t~~ ,~ iRiOi MrMlin~1~11~~~                                                                  Bi•9~
                                                                                                                                                                                                                                                                                                                                                                        ~                                                         i~                                                                ~                                                                            ,
                                                                                                                                                                        • ,.                                                                                            •A                     ~.                                                                             .,4:.._...                                                         ...                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                       ""~t:>~
              5p,w••C                                     :r•                                                       l;;:'                  ,~•'~                    ::
                                                                                                                                                                     yt .,.
                                                                                                                                                                    _i
                                                                                                                                                                     -. ...
                                                                                                                                                                         ..        ,
                                                                                                                                                                                                        7Y                                 i,+                 i".
                                                                                                                                                                                                                                                                >                                                            w _                                        :~:         .                                       .                               . .                                        . ., ..                                 .                                       _.
                                                                                                                                                                                                                             ...                                                                                                      e
                                                                     :...        . • .. ;
                                                                                 ..•{.,..
                                                                                                         ,.
                                                                                                        ;y.~              ...~,:•
                                                                                                                                                                ..
                                                                                                                                                                •                                                                                 ~''S
                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                                                            'g
                                       :.
                                      :~;_                           .•                  ;               ~.                                .r,:, :•:;~                                                                                                                                                     ..                                                                                                          _                                                                                 ;:~,~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..
                                                                                             -                                ~                                                                                                         ....                                                Y:•
                                                                                                                                                                                                                 .
                                                                                                                              .
                                                                                                                                                        .                                           .                                    .........
                                                                                                                                                                                                                                      ........                                                 -                  , xa.:                                            _'k            6t                           ~                                                           ~                      j,~'.'!:                            ' ~~'.'~• ~:
              f>•~                                        r_.  ~-RyRsi~
                                                          i0Q~110YwraM~~~
                                                                                                 i.-_-'                                                                                     ...                                                                                           Y•::.{r''              :-:'•:                    1` :.tr
                                                                                                                                                                                                                                                                                                                                                                                  .t: :/•
                                                                                                                                                                                                                                                                                                                                                                                                             x~ ja.:                                    . .•                                     .iIo.
                                                                                                                                                                           ..~                                 ii ~:                                                                                        ~                              -..
                                                                                                                                                                                                                                                                                                                 ' t!        ~''~                    :?:~'~                 ' :ISa                                     !.': t~                                                           •t;E,!                                            ~
                                                                                                                                                                                                                               n
                                                                                                                                                                                                                                                                                                                         •r'•i:~~
                                                                                                                                                                                                                                                                                                                         Y                                    .~                                                                                                                                                                                               y~
                                                                                                                                                        ~~~~                      ~'                           I~                                          r' ~                             ;y                                                                                                               ~:h•:•'~ ~~ri;                                                                                                r`+~                            /
                       • .~ •~~
                            ~~,                                                               ~G                                  ~                                                                                          ~~~'"`''`                                                                                                                              . . s'••
                                                                                                                            .....,.
                                                                 ~~                                           ~"                                                                                                                                                                                                             • .                                                                                                         '3'                                            ` :,
         w                     ':                                                            ..~
                                                                                              _                                                                                   ,                                                                            •~;.                                                    s:= :•w•:•
                                                                                                                                                                                                                                                                                                                               '                                                       i:.':                                                  +:S             ri:               .:                                              :i ~.                          ka3           kr
                                                                                                                         -                                            .                    ..                        ., _                                  '                                             .:.:   "   •. ~. i3                                                                    j....                                                                                                           f̀•+..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ri                                                                       ..
;~1                              .                •                                                                                                                                                                                                                               Y.-                                            '                                                    ;x                                                                                                                                               ~ri
                                                          \QA                   " 3 ~r~4
                                                                                                               . ~~                                             ,.        ~~~+r.rw.
                                                                                                                                                                                                          :. •
                                                                                                                                                                                                                                                               ~                          . . ~.•N':.~. :'~'•
                                                                                                                                                                                                                                                                                          .►••:           .: if~ `~      ' ki: ,
                                                                                                                                                                                                                                                                                                                                                                                   • ..
                                                                                                                                                                                                                                                                                                                                                                                  ..w                                      ~~~i                                        i>rt.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         2,~,•                         ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ~; ~~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ~N           ',W"

                                                                                                                                                                                                                                                   :                                                                                                                              ~..^                                 .                      r
     ~''                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .d                                           ~' • 't
                                                                                                                                           New Yo* cDm-ya3 tbo
                                                                                                                                                             ....
                                                                                                                                                                  ~~                                                                                                                         ~~jB~
                                                                                                                                                                                                                                                                                               .  ..~i1D. ~~_ .
                                                                                                                                                                                                                                                                                                               O~~DllR ~~bQ3~Td:
                                                                                                                                                                                                                                                                                                                             ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    9:                                s.             ~F
                                                                                                                                                                                                                                         ..~
                      . n ~'q ~
                 .o ~1~i                                                                                                      fu ~r'Ya~'c,~t~acy                                                                                                                                                                                                                                                                                             :
                      ®'~i'                                          ~~ a~#~ ir~ ~t~v'S~~t C~uc~t~r ''                                                                                                                                                                                                             •    , ~s:~° ~~                            r.L

                      a otiaor
                      ~.'.. .
                            .                                             , .               . .         .      . .... .                                             . ''i.                                l~ 'd~':                               ~                                                 ;>yG                                         '~?F..                                                              .                                       w •
                  .                                                  ..                                                                                                                                          V~
                                                                                                                                                                                                                 t -'                           h                            ~                   i?• ~n                                        •                            ~                               '" : ~"• : a                                    '''•~               .                                       _          _                                         ~
           .,a : .                                                                                                                             ..               :.:>:                             _t;.;                                     '                                                                                                                                                                 •;..~ :£'.~                                             ..                                                        ..                             .,.
                                                                                                                                                                                                                                                                                                                        ~P.
                                                                                                                                                                                                                                                                                                                        .+                 .`~'.                                                            :ij'x •• ..                                                                                                          :.        ::
                      ,:•                                                               y,$                                                                                                '4.• •            ,'                                                                                          };;
                                                                                                                                                                                                                                                                                                          • •.                                                                                                     Jbi                                       ~ T;                                                               ,;•        '
              ..d:                                                   %1'Y .                  ''''a                                                                                                               .°:                    'rRw`•w                                                         '                    .'l,;S         ~                ~:'tis~                '                                                    yy                                                                                             •:r;:•:.
                                                                                                                                                                                                                                                                                                                                                              =a                  :~~                                                     r•..                              .R._•.
                                                                            f•~                         i~•                  •5                                                                   ...                                      r                                                      -~?:                        Ei
                 _`                     ~                                   'I;i                        ';.r.~•:'                                                                               • .;.                    :!                                                                      :i!!~:                                                            •                                             lv               +' .J'.                                                                                       . ?a .                 .
                                                                                                                                                                                                                                                                                                                   ..                          .r'                                                                                                      r
     -~                     ..        r                                          4                -i'
                                                                                                  +                           'ad
                                                                                                                              .            .                          "~          , .•... ~~                                      •                                 :i:                                                                                                                                                                                 r~'~,t'                                                                                   •~-
                                                                                :kh'.F.`t                                                                                                                                                                                                                                                                                                                                                                                                                       C:.                            •••'ws
                            3't •.4'                                                                                                       $::             ~hr i° Y~• ~i                                                                                                                   ~''n                                                      •     r ~1 .,                                                                                                ~~~ `1•                                   7.~~
                                                                                                                :.!                                                                                                      Y.•                                                                ••'+'.:~ :•                                                                                                                                                             {':
                                                                                                                                                                                                                                                                                                       :'a:..•                                        kk ::td;;:.~                                                                           :h•                     i•   ).
                      ':'s                                    • ~"~``R                                  •~'
                                                                                                                                                                 :•A{                                                                       • • :ti~                                          ^' i'
                                                                                                                                                                                                                                                                                                                                                                                                                 . ..'
                                                                                                                                                                                                                                                                                                 •.i •                                                      ~y".v~jf:
                      •i!                                                                                           ..                                  .0        •                                                                        .~~•                 .~.                                       l~                                                                                                       N'. •                                                                +y                                  .
        +       ~          '1           :~      r                       -            o.                          ~                 ~                                                             ,
                                       :~       j                                                                ~~                ~           ,~
.~                         f                                   'r                    ,.
                7          ;~                             ~; . :.                                                                                                              "                 w
                                                                                                                                                                                                 ~-
                                       .',~j                                                     1~                      J
                `+                          ,   1                 `                              a                                 ,                                       •9                    ~
                                                                                                                     ~             t                                       ~

                           .~          rM       ~                       •;                                               ,}        ~           '                                                 ~
                                                                                     ;                                                             ~y
.~                                     ;~       j~'                                     r
                                                                                     -~v~        !~~                                           !                   -                             +3^
                ~                               ;                                                                        ~                         ~                                              ~

`s              ~                                             `~                ~    #                           ~`      ~~                    •'            ~                                   'l~
[✓              ~                      ~                  +                           +~'                                 "        .~          1                                       ,~`
                                                                                                                          ✓                                  1+
                ~'                     R'li                                              ~                                                     '+~           'f            ~~                    ~.
                                                ~                               .    ,n•                                           ~                         ~~`           :s                    r~
                               Y           •                                                      f                                ~
                                       ~                                iM                                                         t
                                                 ~            :~~                    -            ~      '                             ~.
'+                                              A                                                  w
                                                                                     S'
                                                              "                 +A   ~              ./   t       ~~                            ?~            ~'            `j►
                ~}~                             R.                      ~~           R           ~+ ;            :                 ~                         ~         ~                     s '1
                                                                                     ~~          ~                                                           ;r~       i                                 ~
                                        ~                     I~
                                                              ~~                      ~           }              ~             `                                       ~
                           s
                                                 =                                                                       ,i
                                                                         4
                %v'        S,.                  's.                     ~i~                                      i                         -                                                 ♦
                                                                                                                                                                                   -
                     r     ~~"                                f p                                ;                   ~   ;.►       ;           ~

                                       ~~       ~                       ~            ~           `~                      r~                    ~                                       ~         ,~~
                                                                            ~~           .
                                                                                     ~                           i                 '
'                          .           .'       ;                                                '                                     •~                    ~~
                                                                            ~~.              _                                                                             6t
 ^                                                                          ~~                                                                                                                   ~
:.                                                  e,.                              ,           }                             ,,,..                         ~              ~                    s.
                                                                                                                                                                                                 ~
                                                                                                                                                             ~                          +
                                                                                                                         .~                             ~-
                     ~`'   '           •J                     ~                      S            ,
    ~                                                              S,                            !                                 x           ~~            ,~                                  ~
                           ,*                                                        3                                                                                                  ,

            -   ~'                 y            ~n'           ~~~                    ~           i►V     `               ~i
                                                                                                                         :i                        '~~
                                                                                                                                                     ~        ~
                                                                                                                                                             '~                         t~       ~
                                                                                                                                                                                                 ~

                           r                                                                             ~                                     ..; ''
'               ~~                              ~r~                                                                                                                        ~1
,•                         t           ~                      °`'.              ~                        ;               ''~       ' •             ~I
                                                                                                                                                   `                        ~                    '~.
                                                                            :
                           i ~         !        s              r            .                                            .t
                                                                            i        s           ;
                                                t~                                       ~        ~
                                                                                                                                                                           ;~
                                                                                                                         ~                                                                       ;~
        '        ~1.~                                                                                '       ~                         Y                                    '~ 1                     ~
/                                          `                                                             1                                          ♦                                            ,~
    ~                                   ~                     ~~                                 ~.                       :                                                                      ~ I
                                                                                                                                                              "
                                                                                                                                                                                                     I


~                                                                                        `~                                        ~4                         ~                         ' ~`         ~
                                        ~                     Y~    ~                    ia►         -                   ~•        i                          ,~       ;                              .
                           ra            ~                    :~,~'                      ~                                         ~..             '.~                 ~
                ~C         '~              ~.                 i                                              z                                                             ~                             ~
                                                                                                                          +t                                      ~,
                                                                                                                                                                                                             Case 1:20-cv-10333-RA Document 1-1 Filed 12/08/20 Page 5 of 6




                           :~.
                           '.                                                                                                          :~                                  -
                                                                                                                                                                                ~.
        i
                                                                                                                                                                                       *-
-.1G t10.OJlnJa                                    Case
                                              ~twKw11" •
                                                                                                     1:20-cv-10333-RA Document 1-1 Filed 12/08/20 Page 6 of 6
                                    ~l            • .• c                       .e.                                                                                                                                                                                                               '                                                                                                                                   .
       .~ ~                ~                      ~                           `.                                                                                                             `                                                                 ~t~                  S                                                                                                                                                    ..
                                             ' • . .                                                                                                                                                                                                                                                                                              -
                                                                                                 , a, rct~
       • .                              ~:,~--~ P~r                                                   ~    .~.
                                                                                                                 ~~~, 1                                        a                                                                                                         ~                                                                  ~#a                                                   ~
                                                                                                                                                                         ~ d
                                         _                         ~_                                                                             i                                                                      ,                                                   .~ ... , y                                             •             ~           ,~                                                         .
                                             ..                    ,                                                             .                                                           •
                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                           .             • ;                                       • .-
                                                                              (a -V                                                                                                                                                                                                                                                                                                                   ~,;Sl,..~
                   :
                                                                                                                                                                                                                                                                                  ~9r't~l                                       q~ ' +n ~,                              a . ~ti ~!•                    l l ~ ~ ~~~•~'~•
                                                            {\ ~w~n                      '~,                                                                                                                   ti                    i                    •~ a~                             ~ ~~                                ~c•                          n                       ~~~~                                    t                j
                                                                                                  ~
                                                                                                                                                                                                                                 ~.~~. ~~                                                   ~:~_:.e.~~
                                                                                                                                                                                                                                                                                                     ~.,~,• ~
                                                                                                                                                                                                                                                                                                                                                                                     A'I...~ '

                                                                                                                                                                                                                                                                                                                                                      ~
                                                                                                     ~1,,
                                                                                                                                                                             ~
                                                                                                                                                                                   {~ *
                                                                                                                                                                                        t.                •         :.               ,                                    1a                .         ~                         _                .•~ . .. k'~.~
                                                                                                                                                                                                                                                                                                                                                     ii i         ~ak
                                                                                                                    y                                                                                          'y ~,
                                                        l,.~J"~                                      •\{..~, i 1L.7 V+[~.                      o . ~'               '              46 LW-' f/ •' _'" •Q~1,~:~                                                    •                                   .:~.'y                                 i:       . ' ~•              1:                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                      4.                                                                      ...
                                                                                                                                                                                                                    -•
               '                    ~         ~        ~                                                   S y~                  ~'K~ I :"im~+                                                                                                                  ~4

                                                                                                                                                                                                                                                 •~             >y~. i                                             :                                              ,
                                         .                 ~                                                 ~., cail~~                                                      .                                                                                    -.


                                                                                                                                                                                                                                                                                                                                                                                    ._
           '                                           ~~.w.' ~                              ~            ~'~J - ' y,~~'^~ ~~ ~                                                                                                                                                                                                                  ~+         +- K'It
       •                                                                                                                                                                     .      r                                                                     G• k ~~                                                                       f
                                                                                                                                                                                                                                                      +                                                                                                                                   r


       .                                                '•'~'-t~C?~~,~~,~ ~--                                                                                                                    .J
                                                         O d '~f ~`c.,F^ ~"~.~.~~3~1 ~                                                                         ~J' +~


           .                                     t - 1 ~~
                                             ~ • p~,                                                   v_~'~►~                         ~                                     .                                                                                               ~'-.                         ~'-                                                      -                                  _
       ,                            .                                                        .. -.           .
                                                                                                                        W.I.L~.A`~7 1-.. •                                                        1~~                                        ~             ~                                as~             ~I •C~Y~ A"lri~'Y                                           4~    Y

                                                                                                                                                                                                                                                                                                                                                 :~•_F1',               I~        .'..'
                                                                                                                                                                                        F~~~~43tl~~OF                                                     ~~                                                   •       .                           r
                                                           lIS'RT"C~.~WrA~a-                                     .~V[_-L'/_A~tYt ie'_4d1~                                                                                                                                                                                                                                                                      ~.
                                                                                                                                                                                                                                                                                                                                            '~v.~+l~ tl                 ~~                        ~        ~
                                                                       ~y              M .~~ . (1 4'~ YLA~                                  '. ~^i.V1 (•~.Mio ,                         : !~Y"~ tii~ l.F+~A.3                                                    t "' ' .               .        . u ~ VO ~
                                                           M                                                                                                                                                                                                                 /~
                       :                                                                                                                                                                                                                                                                                                                                                                                        (v               .
                                                                                                                                                                         ' %

                                                           ~                                                                                                       ~~                        ° ~.c~ u ~ '~ Z~ ~, r+h ~ ~l ~ ~►s _ ; l:~:v~~~-~U~ ►1
                                                                                                                                                                                                                                                                                                                             ~                     ~3~t'e
                                                                                                                                                                                                                                                      ~~ ~J '~~,...ut                                                      l~ ► +c~a '~~~:.~                                                                         4``'
                       ~$'~`~`~ ~' .~~Y `~;~~                                                                                           ,              .
                                                                                                                                                                                                             , ~
                                                                                                                                                                                             "~~' ~- c~.~..~.,._      Q..rc.
                                                                                                                                                                                                                                                                                                                                                                                                                                         ,~,
                                         `iCl~~+                                                                                                                                                         a,~,e~, ~. ~ ~ ~ ~~                                                                                                                                  ~ ~ ~~ ~                                         0.~c~"
                                                                                                                                       _>i                                                                                  e:Y                                                                                                                       u~
                                                                                                                                                                                                  ~~~            ~ ~~ o                                                                                                                                   ~,~
                                                                                                                                                                                                                                             _                                    •                                         ~                                                 ~.. su• ~                               ~.~
                                                                                                                                                                                                                                                                                                                                                                             b~t~...•r .~~.•~;:
   .               ~;~~~~.~#•~~~g~~~~~~~~~~~~`'~~,•~~f~~~;                                                                                                                                                                                                                                                                                                                                                              ~
                                                          ~"                                                                                                                                                                                                                                                                w~~
                           .. ~ ~ ~.
                                  .....:::::..
                                      " ..   ,,.~.
                                                   ~ ~if~    . . Y~c~
                                                          e~ c~                                                                                                                          w                                                                                                                    ~.~r ~ ~~.~~ ~
                                                                   ~  - •                                                   r.R.                                                                                                                                                                                           " .. ...
                                                                                         .                                                                 i~,.,~:
                                                                                                                                                                                                              ,..                                                                                                      A•                                                     ls,~`aC~ r~
                                ~                  ~           ~                                          ' ~           .                         .t                                                                         ~                             ,                                 ~f
                                                                                                                                                                   ,~•!F . )                                                                                                                                                                                      - -                         ~~+ W"~                                         "~
                                                                                                                                                       s


                                                                                                                             ,                                 `` .                                                                                                                                           ~a ~~
                   —~-~ ~~                                                                            ~:~.
                                                                                                                                                                             ;           -,, ~~YIF'~~~                                                               ~~ ~                                                                   ~'~~ •~~';`~a~'!.
                                                                                                                                                                                 , n`y ,                                         •                                                •                                                           . . .
                                                                   ,                                   ,.                                                                                                           .                                                                                                                             . .Cr,~~,~.:~~.i~'-~..
                                                                                                                                                                                                                                                                                                                                                          ~.

                                                                                                                                                                                                                                                                         ~                  ~
                                                                                                                                                                                                                                                                                                      ~••                                                                    ~~
                                                                                                                                                                                                                                                                                                                                                                             ~~                       :~                         ~ ~
                                                                                                                                   •,               ` .~;~.^
                                                                                                                                                   :..                                                                                                                                                                                                                                                                            ,
               ~~•                       ~                             s,~                       v'. ~4:                           ..                                                                                                2i:         {                                                                      •;;j(;                                                                 ~    1 ,+~~ ~~ }
                                                                                                                                                        :.                                                                   :K:, ;'~t;
                                                                                                                                                                                                                                    ~`                                          ,           .' 4~                        £9.••                                               ~~`.~
                                                                                                                                                                                                                                                                                                                                                                                              t~..!,®b~tid.+^~'i
                                                                                                                                                                                                                                                                                                                                                                                                '
                                              ,                        ' •'                      .                  .~,~                        :.                                                                                                                       ~                  a~        ~                 '• ~yY                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                      ~    "' .               ~           ~i jti                                     ~
                                                                                                                                                                                                                                                                                                                                    ~! ~:                                                    V
                                                                   Son;am`en Starnbeag
                                                                                   p                       ~t                v
                       j•`k,::                    . ~~             P~,1~IS~i~ ~~ ~ ~'1~J                                                                                                                                                                                                                                    f~:°~ ;r                         ..              ~~\.~..                   .
                                                                                                                             i~,            ~•• i •i. ~r~               :~                                ~'~~!Y                                          yn'            v~•
                                                                                                                                                                                                                                                                          ~•-     i                       ..                                                                                                     .
                                                                   N0 ~~`'~,~'~L~                                                                                                                  .                                                           ~'f                `'
                                                                                                                                                                             •                    k'y                                                                           '4~                       i .~ ct'.                                                                                              ~..•
                       ~                                                  9C~ ~P1 W                                                                                                              w.k~v.                                                                                                                                                                      t^~aO~~~
           T.                                ~mrr9[~?ton ~icpores ~9ay,_}:.~~:..•~ - I:
                                                                             2(~: ►"
                                                                                                                                                    'vT•                .. ~:                    :d~•
                                                                                                                                                                                                          °                                                                                           ~'.•'•~                               •         , 7~, :},' 1       t~
 • ~~~                                       ,            ~ ..                                                                       .t~                                                 y `~'                               ~'              •                                                                                   ;F                                                                                                           1
                         ,,y.                                                                             ~..keR`                                                       ::                                     ,                                                 ~                                   ,.                                                                                                         ~{   Q
                                                                                       "}••'kb:'•'                                                                                       .;~ ~                                                                                                                                                                .          /~a1.~ ~\ ,~,                               C~'
           ~           _1•fj~ ~~                                   .v                                                                   L,
                                                                                                                                                           ~
                                                                                                                                                                         .,A                                         .~
                                                                                                                                                                                                                                 ?}
                                                                                                                                                                                                                                         ~                                                   .            ~~ e~                 NOC~              ~                      ~~„J
                                                                                                                                                                        _                                                            .~                                                                        ~                            ~k                                `~~
                                                                                                                                                                                                                                                                     •                           •                                                                       E
